Action on behalf of the infant plaintiff to recover damages for personal injuries and by his father for medical expenses and loss of services and to recover damages for the father’s personal injuries. At the close of the plaintiffs’ ease, the causes of action on behalf of the infant and his father, incidental thereto, were severed and, with the court’s consent, settled. The court thereupon dismissed the father’s cause of action for his personal injuries, and the appeal is from the judgment entered thereon. Judgment affirmed, without costs. No opinion. Wenzel, Beldoek, Murphy and Hallinan, JJ., concur; Nolan, P. J., dissents and votes to reverse the judgment and to grant a new trial on the ground that questions of fact were presented which should have been submitted to the jury for determination.